Meusa v Schlossman (2014 NY Slip Op 06065)
Meusa v Schlossman
2014 NY Slip Op 06065
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2013-11038
 (Index No. 23178/11)

[*1]Herschel Meusa, respondent, 
vBeth Schlossman, appellant.
Crisci, Weiser & McCarthy, New York, N.Y. (Vincent P. Crisci of counsel), for appellant.
Mallilo & Grossman, Brooklyn, N.Y. (Beth J. Kirschner of counsel), for respondent.
DECISION & ORDER
In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Lewis, J.), dated October 18, 2013, which denied her motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The defendant failed to establish her prima facie entitlement to judgment as a matter of law. The evidence she submitted in support of her motion failed to eliminate all triable issues of fact as to whether her vehicle was the one that struck the plaintiff while he was lawfully in a crosswalk at the intersection of West 40th Street and Seventh Avenue in Manhattan on July 15, 2011, and then left the scene (see Alvarez v Prospect Hosp.,  68 NY2d 320, 324). Since the defendant failed to sustain her prima facie burden, we need not consider the adequacy of the plaintiff's submissions in opposition to the motion (see Winegrad v New York Univ. Med. Ctr.,  64 NY2d 851).
Accordingly, the Supreme Court properly denied the defendant's motion for summary judgment dismissing the complaint.
MASTRO, J.P., DICKERSON, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court